MEMORANDUM **
Marcus Alberto Canchola-Espinoza appeals from his jury trial conviction for bringing in illegal aliens for financial gain, aiding and abetting, in violation of 8 U.S.C. § 1324(a)(2)(B)(ii) and 18 U.S.C. § 2, and bringing in illegal aliens without presentation, in violation of 8 U.S.C. § 1324(a)(2)(B)(iii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Canchola-Espinoza contends that the district court erred when it failed to dismiss his indictment because of an allegedly improper grand jury instruction. This court has held that this grand jury instruction is constitutional. United States v. Navarro-Vargas, 408 F.3d 1184, 1204 (9th Cir.2005) (en banc). Accordingly, the district court did not err in denying the motion to dismiss the indictment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.